Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 07/21/2021, is a continuation of 16154992, filed 10/09/2018, now U.S. Patent #11100078, claims foreign priority to 2017-204467 , filed 10/23/2017. Claims 1-3 are pending; Claims 1, 2 and 3  are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 10/27/2021 and 08/02/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Regarding claim 3, “means for” has been interpreted as invoking “means for” under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, that is coupled with functional language without reciting sufficient structure to perform the recited function in the claim(s) …  Such claim limitation(s) is/are: “whether to accumulate” and “whether to accumulate meeting a continuation evaluation condition ” in claim 3; because the specification provides sufficient description of the structure to achieve the function on Para(s) 28-30… using a display magnification function for thumbnails provided by the document management software, the e thumbnails presented on a screen may be resized. The display magnification may typically be specified by choosing a display magnification (for example, 67%, 100%, 200%, page width, specify magnification, or the like) in a display menu placed on a menu bar. The exemplary embodiment is characteristic in that, when the display magnification of a thumbnail is changed, display of the accompanying images 31 and 33 is controlled such that the accompanying images 31 and 33 are resized in a first direction in accordance with a magnification identical to the display magnification and resized in a second direction that differs from the first direction in accordance with a magnification that differs from the display magnification. Characteristic display control processing by the display controller 12... Thus, thickness widths t3 and t4 of the document after the reduction become smaller than t1 and t2, which are the thickness widths at a display magnification of 100%, respectively, and the thickness image is presented as a thinner image. If the thickness image is presented at such a reduced size, it is difficult to visually recognize the thickness of the document, and the effectiveness of the thickness image through which a user is able to recognize the amount of contents in the document may be reduced…and the claim meets the three prong test.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 






     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3 of U.S. Patent 11,100,078 [hereinafter patent ‘078] issued 08/24/2021 to Patent  Application 16/154,992 filed 10/09/2018.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method relates to reduced image of a document and a button to change a page of the document; and change a display magnification of the plurality of thumbnails upon a request from a user...
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which is conceptually the same invention as method for changing amount of a display magnification of the reduced image, and wherein, when the display magnification of the plurality of thumbnails is changed via a GUI...as taught in patent ‘078
Thus, they are both exhibiting similar method for relates to relates to reduced image of a document and a button to change a page of the document; and change a display magnification of the plurality of thumbnails upon a request from a user...

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The Claims are comparing as following:
Claim(s) 1-3 of current application and the Patent ‘078 are compared as follows, 
  Current Application
Patent ‘078 

Claim(s) 1-3
 
Claim(s) 1-3
An information processing apparatus comprising: a hardware processor programmed to: display a plurality of thumbnails, each of the plurality of thumbnails comprising a reduced image of a document and a button to change a page of the document; and change a display magnification of the plurality of thumbnails upon a request from a user, wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image...(Claim 1)
An information processing apparatus comprising: a hardware processor programmed to: display a thumbnail comprising a reduced image of a document and an accompanying image indicating a graphical representation of a thickness of the document corresponding to an amount of contents in the document; and change a display magnification of the thumbnail upon a request from a user, wherein, when the display magnification of the thumbnail is changed, a change amount of a display magnification of the accompanying image is less than a change amount of a display magnification of the reduced image, and wherein, when the display magnification of the thumbnail is changed, a number of pages of the document does not change, but the thickness of the accompanying image changes...(Claim 1)


Claim(s) 2-3
Claim(s) 2-3


Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa  (“US 20110188094 A1” filed 09/16/2010- Published 08/04/2011- FUJI XEROX [hereinafter “Nakazawa], in view of Card  et al.(“US 20020113823 A1” filed 12/21/2000 [hereinafter “Card”].
Independent Claim 1, Nakazawa teaches: An information processing apparatus comprising: a hardware processor programmed to: display a plurality of thumbnails, each of the plurality of thumbnails comprising a reduced image of a document, (In Nakazawa the Abstract, and  Para 23, describing an image display module (160) displays images created by the image creation module in respective document positions corresponding to the documents displayed by the reduced image creation module....moreover, the displaying of thumbnail images wherein the thumbnail images are images displayed not in the same sizes as those of original documents displayed on a screen but in reduced sizes in order to display a list of contents of documents…Also Para 26, further mentions documents per se may be displayed in original sizes.….)

But Nakazawa does not expressly teaches: and a button to change a page of the document; and change a display magnification of the plurality of thumbnails upon a request from a user, wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image. However, the combination of Nakazawa and Card teach these limitation (in Card Para 17, describing systems that have been relatively successful in displaying  electronic books having a small number of pages. … and  how to interact with these large documents…In Para 74, smaller page sizes are therefore provided, these smaller page sizes providing different amounts of information to the user. A large page size of, for example, 6" scaled down from the 11" page size, is readable for a user using a magnification function, which increases the size of a desired portion of the image….
In Addition, Card Para 84, further mentions the images displayed may exceed the size of the page, as shown in FIG. 6. wherein the combines the fisheye lens algorithm with a technique to ensure that all images will fit within the resources of the display…in Para(s) 88-89, further mentions If the images are reduced to a thumbnail-size page. .... in Para 90, in order to permit optimal functionality with simple gestures, the user may change the size and position of objects by, … shrink the size of the page, while an upward sweep could increase the size. A left-to-right sweep on a page in a book could, …Further, a left to right gesture on a page to another page could, for example, create a pile of pages from the pages…
Furthermore, Card in Para(s) 122 and 126, mentions user selects a specific position on the page, resulting in an animation of zooming in and zoom out  particular part of the page. Once the zoom is complete the selected area is sufficiently magnified for use. To view another portion of the page, the user indicates by a control (such as a button press or mouse movement) for an animated zooming out and/or zooming out of the page....)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Nakazawa’s control display thumbnail, to include a means said and a button to change a page of the document; and change a display magnification of the plurality of thumbnails upon a request from a user, wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image…  as taught by Card, that provides the ability of users to access and interact with information in electronic form (i.e., the reading of, manipulation of, and navigation through data) gains ever-increasing importance as the volume of accessible information increases. Electronic information is generally stored in the form of documents that are displayed to the user upon request. Users or readers of information must accustom themselves to the controls for accessing and interacting with the electronic information [in Card, Para 9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding independent Claim 2,  the rejection of claim 1 is/are fully incorporated. 

Regarding independent Claim 3, Nakazawa teaches: An information processing apparatus comprising: means for controlling display of a plurality of thumbnails, each of the plurality of thumbnails comprising a reduced image of a document, (In Nakazawa the Abstract, and  Para 23, displaying of thumbnail images wherein the thumbnail images are images displayed not in the same sizes as those of original documents displayed on a screen but in reduced sizes in order to display a list of contents of documents…Also Para 26, further mentions documents per se may be displayed in original sizes. ….)
But Nakazawa does not expressly teaches: and a button to change a page of the document; and means for changing a display magnification of the plurality of thumbnails upon a request from a user, wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image. However, the combination of Nakazawa and Card teach these limitation (in Card Para 17, describing systems that have been relatively successful in displaying  electronic books having a small number of pages. … and  how to interact with these large documents…In Para 74, smaller page sizes are therefore provided, these smaller page sizes providing different amounts of information to the user. A large page size of, for example, 6" scaled down from the 11" page size, is readable for a user using a magnification function, which increases the size of a desired portion of the image….
In Addition, Card Para 84, further mentions the images displayed may exceed the size of the page, as shown in FIG. 6. wherein the combines the fisheye lens algorithm with a technique to ensure that all images will fit within the resources of the display…in Para(s) 88-89, further mentions If the images are reduced to a thumbnail-size page. .... in Para 90, in order to permit optimal functionality with simple gestures, the user may change the size and position of objects by, … shrink the size of the page, while an upward sweep could increase the size. A left-to-right sweep on a page in a book could, …Further, a left to right gesture on a page to another page could, for example, create a pile of pages from the pages…
Furthermore, Card in Para(s) 122 and 126, mentions user selects a specific position on the page, resulting in an animation of zooming in and zoom out  particular part of the page. Once the zoom is complete the selected area is sufficiently magnified for use. To view another portion of the page, the user indicates by a control (such as a button press or mouse movement) for an animated zooming out and/or zooming out of the page....)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Nakazawa’s control display thumbnail, to include a means said and a button to change a page of the document; and means for changing a display magnification of the plurality of thumbnails upon a request from a user, wherein, when the display magnification of the plurality of thumbnails is changed, a change amount of a display magnification of the button is less than a change amount of a display magnification of the reduced image…  as taught by Card, that provides the ability of users to access and interact with information in electronic form (i.e., the reading of, manipulation of, and navigation through data) gains ever-increasing importance as the volume of accessible information increases. Electronic information is generally stored in the form of documents that are displayed to the user upon request. Users or readers of information must accustom themselves to the controls for accessing and interacting with the electronic information [in Card, Para 9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshihama  (“US 20110016429 A1” filed 02/03/2010- Published 01/20/211- FUJI XEROX, describing a creation of thumbnail images of a bungle electronic file [in Para(s) 20, 21, 53 and 60-61].
Chikyu  (“US 20090160875 A1” filed 0529/2008- Published 06/25/2009- FUJI XEROX, describing changing a size of an output image of the document information based upon first magnification; … magnification in relation to the document information when the size of the output image is larger than a predetermined size; … [in the Abstract and Para(s) 6, 24 ].
Takagi (“US 20080218524 A1” filed 11/26/2007 [hereinafter “Takagi”], describing a specific display of the thumbnail of the case where an axis of the thumbnail in the lateral direction is perpendicular to the edge of the screen. FIG. 6D shows an example of the case where a rotation angle of the thumbnail is minimum and the axis thereof is perpendicular to the edge of the screen when the original image in an arbitrary direction is dragged. FIG. 6E is an example of the case where an axis of the thumbnail in the longitudinal direction is perpendicular to the edge of the screen. As shown in the basic manner, the image is rotated in such a manner that the lower side of the electronic document is located at a position in the vicinity of the edge of the screen or a position where the lower side is hidden behind the edge of the screen...[ Para(s) 89, 137 and Fig. 6D, 6E, 6F].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177